           Case 3:21-cv-00332-CLB Document 3 Filed 08/20/21 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      ELIZABETH SEPULVEDA,
4                                                                  3:21-cv-0332-CLB
                                     Plaintiff,
5         v.
                                                          ORDER GRANTING APPLICATION
6      SOCIAL SECURITY                                   TO PROCEED IN FORMA PAUPERIS
       ADMINISTRATION COMMISSIONER,
7                                                                      [ECF No. 1]
8                                 Defendant.

9

10          Plaintiff has filed an application to proceed in forma pauperis in an action involving
11   judicial review of administrative action by the Secretary of Health and Human Services,
12   denying Plaintiff’s claim for disability benefits under the Social Security Act. In the
13   application, Plaintiff listed minimal income and assets (ECF No. 1). For good cause
14   appearing, Plaintiff’s request to proceed in forma pauperis (ECF No. 1) is GRANTED.
15          IT IS ORDERED that the Clerk of the Court shall file the complaint. The movant
16   herein is permitted to maintain this action to conclusion without the necessity of prepayment
17   of fees or costs or the giving of security therefor. This order granting in forma pauperis status
18   shall not extend to the issuance of subpoenas at government expense.
19          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to the
20   following:
21                                Kilolo Kijakazi, Acting Commissioner
                                  Social Security Administration
22                                Office of General Counsel
                                  Room 611 Almeyer Building
23                                6401 Security Boulevard
                                  Baltimore, MD 21235
24

25                                U.S. Attorney General
                                  U.S. Department of Justice
26                                Ninth and Pennsylvania
                                  Washington, D.C. 20530
27

28

                                                     1
           Case 3:21-cv-00332-CLB Document 3 Filed 08/20/21 Page 2 of 2




1                               United States Attorney
2                               400 S. Virginia Street, Suite 900
                                Reno, Nevada 89501
3

4          The Clerk shall deliver the summons and sufficient copies of the complaint to the U.S.

5    Marshal for service. The Clerk shall send Plaintiff sufficient copies of service of process

6    forms (USM-285) for each Defendant. Plaintiff shall have twenty (20) days in which to return

7    to the required forms USM-285 to the U.S. Marshal at 400 S. Virginia Street, 2nd Floor, Reno,

8    Nevada 89501.

9                  August 20, 2021
           DATED: __________________.

10

11                                             ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                   2
